ACCEPTED
                                                                          12-14-00034-cv
                                                              TWELFTH COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                     2/11/2015 5:38:44 PM
                                                                            CATHY LUSK
                                                                                   CLERK

                       No. 12-14-00034-CV

                                                          FILED IN
                IN THE TWELFTH COURT OF APPEALS    12th COURT OF APPEALS
                                                        TYLER, TEXAS
                            AT TYLER               2/11/2015 5:38:44 PM
                                                        CATHY S. LUSK
                                                            Clerk
              JOHN ALLEN AND ANGELA ALLEN,

                            Appellants

                                v.


           ENBRIDGE PIPELINES (EAST TEXAS) L.P.,

                             Appellee

 Appeal from the County Court at Law of Nacogdoches County, Texas


APPELLEE’S MOTION FOR CONTINUANCE OF ORAL ARGUMENT


                              FLOWERS DAVIS, P.L.L.C.
                              1021 ESE South Loop 323, Suite 200
                              Tyler, Texas 75701
                              (903) 534-8063
                              (903) 534-1650 Facsimile
                              JULIE P. WRIGHT
                              State Bar No. 00794883
                              jpw@flowersdavis.com
                              PRESTON McGEE
                              State Bar No. 13620600
                              MORGAN M. ELLIOTT
                              State Bar No. 24065196
                              ATTORNEYS FOR APPELLEE
        Comes now Enbridge Pipelines (East Texas) L.P., Appellee herein (“Appellee”),

and files this, its Motion for Continuance of Oral Argument. In support thereof, Appellee

would respectfully show the Court as follows:

        1.    Appellants have advised that they do not oppose this request.

        2.    Oral Argument in this case is currently scheduled for 8:30 a.m. on March 3,

2015.

        3.    This is the first request for postponement of argument; no prior

postponements have been requested.

        4.    Appellee respectfully requests that the Court reschedule oral argument in

this case, at the Court’s convenience, after April 1, 2015, as the undersigned counsel is

currently scheduled to attend mediation in Bastrop, Texas on March 4, 2015, in Cause

No. 14-2224-A; Flowers Davis, P.L.L.C. v. Richard Jones; in the 7th Judicial District

Court, Smith County, Texas, and will be required to travel on March 3, 2015, to Bastrop,

Texas. In addition, the undersigned counsel will be taking the Defendant’s deposition in

the above-mentioned cause number on March 5, 2015, Bastrop, Texas.

        6.    This rescheduling is sought so that the undersigned will be able to be well

prepared for argument and therefore helpful to the Court. It is not sought merely for

purposes of delay.




_____________________________________________________________________________________
Appellee’s Motion for Continuance of Oral Argument                             Page 2
      7.     The facts stated in this motion are either within the Court’s knowledge in

its official capacity or within the personal knowledge of the undersigned counsel, so no

affidavit is required under Texas Rule of Appellate Procedure 10.2.

      WHEREFORE, Appellee respectfully prays for the relief sought herein.

                                         Respectfully submitted,

                                         FLOWERS DAVIS, P.L.L.C.
                                         1021 ESE Loop 323, Suite 200
                                         Tyler, Texas 75701
                                         (903) 534-8063
                                         (903) 534-1650 Facsimile


                                          /s/ Julie P. Wright
                                         JULIE P. WRIGHT
                                         State Bar No. 00794883
                                         PRESTON McGEE
                                         State Bar No. 13620600
                                         THOMAS H. BUCHANAN
                                         State Bar No. 03290500
                                         MORGAN M. ELLIOTT
                                         State Bar No. 24065196
                                         ATTORNEYS FOR APPELLEE
                                         ENBRIDGE PIPELINES (EAST TEXAS) L.P.




_____________________________________________________________________________________
Appellee’s Motion for Continuance of Oral Argument                             Page 3
                             Certificate of Conference
      The undersigned counsel conferred with Appellants’ counsel, Darrin Walker, by
email on February 11, 2015, regarding this Motion for Continuance of Oral Argument.
Mr. Walker advised that Appellants are not opposed to this motion.


                                       /s/ Julie P. Wright
                                       JULIE P. WRIGHT


                               Certificate of Service

       I hereby certify that the below-listed counsel of record was served with the
foregoing document via electronic mailing and/or fax on February 11, 2015.


Mr. Karl C. Hoppess                    Via Facsimile: 713/651-1620
8200 Wednesbury, Suite 420
Houston, Texas 77074

Mr. Darrin Walker                      Via E-filing/Electronic Mail:
6134 Riverchase Glen Dr.               darrinwalker@suddenlink.net
Kingwood, Texas 77345


                                       /s/ Julie P. Wright
                                       JULIE P. WRIGHT




_____________________________________________________________________________________
Appellee’s Motion for Continuance of Oral Argument                             Page 4